Title: From Abigail Smith Adams to Catherine Nuth Johnson, 23 February 1810
From: Adams, Abigail Smith
To: Johnson, Catherine Nuth



my dear Madam
Quincy Feb,ry 23d 1810

I have been frozen up almost ever since I received your last kind Letter. such severe weather we have not experienced for many years. writing has been quite out of the question with me. To keep myself from quite congealing to a statue, I have kept close to the fire side, reading porters travelling sketches in Russia, and Sweeden. I could never have read them; feeling so much interested as at the present time, when our dear Children are making the same tour. this cold weather has made me shudder for them. if in this climate we have endured so much, what must they suffer in an atmosphere of Twenty five degrees of Frost. where birds drop dead and Stiff from the Trees, and water thrown into the air, reaches the ground in a congealed state, where the sun rises at 15 minutes after nine, and sets 45 after two? reverse this and you have a Summers day. to me the two extreems would be dreadfull Robert Ker Porter, the writer of these Letters past the years 1805 6 7 & 8 in Russia. he is very particular in his Naration of the Manners Laws customs and habits of the Russians, as well as of their climate. he is a painter of considerable eminence, a Man of Science and Learning, of England by Birth. he must be a Gentleman of some rank as he was particularly noticed by his own countrymen, but and introduced to Court in Russia and Sweeden; If you have not seen them, I would recommend them to you. Speaking of the Russians, “Cold says he I have found their Country, but never the Hearts of these people” I have been gratified to learn so very a pleasing a discription of the Emperor of whom he speaks highly, and describes the Empress as a very Beautifull and fine woman.
Whilst writing to you my dear Madam, I have this moment received a Letter from m dated at Cronstadt 21 of October . . . Seventy nine days after their departure from Boston, they had a severe and dangerous passage up the Baltic, but thanks to a kind Providence they had reached the end of their voyage in Safety. I presume you must have Letters either from Mrs Adams or Kitty. Mr Adamss Letter was very short, just announcing their safe arrival and their Health, saying that they had not seen either Snow or Ice but wind hail and Storm, “rushing a main down” and tearing up the Baltic reminding them of dr Watts Sapphic ode. I long to get Letters from Petersburgh I had an opportunity of writing them by a vessel bound to the North and a Gentleman passenger took charge of the Letters. I presume You have written to them; through the Russian Consul I should think you would get a safe conveyance
I inclose to you my dear Madam the pamphlet you request. It has never been answerd, or refuted. a very abusive pamphlet has been published since mr Adams’s absence, by way of review, attributing to the writer motives which his Soul disdaind. it was so low and foul a pamphlet, that I have never heard of its circulation. a very different writer in the Anthology has reviewd the works of mr Ames, Selecting only those parts which do honour to his memory not once noticing those which mr Adams considerd so censurable, and which the junto adopted for their Creed, and palmed upon the public with the sanction of mr Ames name and Authority. this Reviewer has bestowed upon mr Ames writings the most unqualified praise; and adulation. Mr Adams praises where he saw it was merrited he loved mr Ames, and respected his tallents, but he has not cheated misled the world by telling them, that all he wrote was holy Writ. the reviewer (whom I know), ought and I hope was, as scrupelous with respect to Truth, in this instance, as he was upon an other occasion, but in neither of them, could I see with his eyes.
Mr Adams’s Lectures are not yet out of the press, when they are, you will, agreable to my sons direction to his Brother, be furnished with a Sett.
The Majority in our state Legislature are disgraceing the State by their Resolutions, and their censure upon the administration of the National Government the junto govern the State Newyork is following after them, I trust the President is not to be intimidated by the Spirit of party, or by the Anglo faction, it is a persecuting Spirit. I know sufficiently the dangers, difficulties and embarressments of the office he sustains, to commissirate every man who sustains holds it, with a desire to do justly, and Love Mercy.
I hear that Eliza has past the Rubicon be so good as to present her, and mr Pope, my congratulations upon the occasion; and accept my best wishes for yourself, that the connection may prove a blessing, and comfort to you.
your Grandsons are well, and doing very well George is much like his Father, devoted to Books, Studious and Steady. John a most fond affectionate little creature, small of his Age, resembling his Mother very much. he has learnt to read very well since he has been ke Steady to School—they consider it a treat to spend sunday with me—and it is highly gratifying to their Grandfather and to me, I have then sev with me from 13 years to Six Months—
Present me kindly to each Member of your Family, be assured I am dear Madam / Affectionately / Yours
Abigail Adams